

115 HR 5330 IH: Iran Human Rights Accountability Act of 2018
U.S. House of Representatives
2018-03-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5330IN THE HOUSE OF REPRESENTATIVESMarch 19, 2018Mr. Cicilline introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committees on the Judiciary, Ways and Means, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo provide for the imposition of sanctions on persons who are officials of the Government of Iran
			 or persons acting on behalf of that Government who are responsible for or
			 complicit in human rights abuses committed against citizens of the United
			 States or United States legal permanent resident aliens.
	
 1.Short titleThis Act may be cited as the Iran Human Rights Accountability Act of 2018. 2.Imposition of sanctions on persons who are officials of the Government of Iran or persons acting on behalf of that Government who are responsible for or complicit in human rights abuses committed against citizens of the United States or United States legal permanent resident aliens (a)In generalSection 105(b)(1) of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8514(b)) is amended—
 (1)by striking the date of the enactment of this Act and inserting the date of the enactment of the Iran Human Rights Accountability Act of 2018; and (2)by inserting or against citizens of the United States or United States legal permanent resident aliens, after June 12, 2009,.
 (b)Conforming and clerical amendmentsThe Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (22 U.S.C. 8501 et seq.) is amended—
 (1)in the heading of section 105, by inserting at the end before the period the following: or against citizens of the United States or United States legal permanent resident aliens; and (2)in the table of contents, by amending the item relating to section 105 to read as follows:
					
						
							Sec. 105. Imposition of sanctions on certain persons who are responsible for or complicit in human
			 rights abuses committed against citizens of Iran or their family members
			 after the June 12, 2009, elections in Iran or against citizens of the
			 United States or United States legal permanent resident aliens..
 (c)Effective dateThe amendments made by this section take effect on the date of the enactment of this Act and apply with respect to the commission of serious human rights abuses described in section 105 of the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 on or after such date of enactment.
			